Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Hong (US 20130285998, Hong ’5998) in view of Hong (US 20140118235, Hong ‘8235).
Regarding claim 1: 
Hong (US 20130285998, Hong ’5998) discloses a display device (in Fig. 4) comprising: a display panel (100) in which a plurality of gate lines (GL), a plurality of data lines (DL), and a plurality of subpixels are disposed ([0037]); 
a gate driving circuit (200) configured to drive the plurality of gate lines (0035-0037, [0048]); a data driving circuit (300) configured to drive the plurality of data lines ([0036-0037]), bypassing a lock input signal in (see Fig. 10, [0083]); and receiving a data packet ([0083]); and a timing controller (400) configured to control the gate driving circuit and the data driving circuit ([0088-0091]), 
Note that (Hong ’5998) discloses detecting a delay time of the lock input (LOCK In, see Fig. 10) signal bypassed through the data driving circuit (300) and point-to-point interface for digital image data and inserts clock information (CK) to transmit the data packet ([0043], [0089-0090], 
However, Hong ‘5998 does not specifically disclose bypassing a lock input signal in a first period and receiving a data packet in a second period, in the first period by using a point-to-point interface which serializes digital image data and inserts clock information to transmit the data packet, and controlling an output characteristic of the data packet transmitted to the data driving circuit in the second period.  
However, Hong (US 20140118235, Hong ‘8235) discloses detecting a delay time  (stabilization state)  of the lock input signal bypassed through the data driving circuit (SDIC)  in the first period by using a point-to-point interface which serializes digital image data and inserts clock information to transmit the data packet ( in [0065] discloses The source driver ICs (SDIC#1 to SDIC#8) 300 lock an output frequency and an output phase according to the preamble signal that is supplied from the timing controller 400 through the data line pair. After the output frequency and the output phase are locked, the source driver ICs (SDIC#1 to SDIC#8) 300 restore a serial clock from the image data packet that is inputted as a digital bit stream through the data line pair, also see Abstract, and controlling (control data packet) an output characteristic of the data packet transmittedto the data driving circuit (300) in the second period ( [0065] and [0014-0017], [0052]) . 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong ’5998 with the teaching of    Hong ‘8235, thereby providing a high-quality image in the display device.
Regarding claim 2:
  Hong ’5998 discloses wherein the data driving circuit includes a plurality of source driving integrated circuits (source driver ICs (SDIC#1 to SDIC#8) ) connected in series (connected id series with the 400, see Fig. 700) ([0088-0089]), wherein the lock input signal is sequentially transmitted through the plurality of source driving integrated circuits ([0083-0084], [0100-0104], Fig. 10), , and the data packet is transmitted from the timing controller to the plurality of source driving integrated circuits, respectively (0100-0104), Fig. 10.
Regarding claim 3:
Hong ’5998 discloses wherein the lock input signal is transmitted in a form of a pulse during first period (see [0013], Fig. 3).
Regarding claim 4:
Hong ’5998 discloses wherein the data packet comprises a clock training pattern (CK) for synchronizing an internal clock (Fig. 3), a data control signal (timing control signal corresponding to data control signal) for controlling the data driving circuit ([0011-0013]), and the digital image data for displaying an image on the display panel ([0013-0014]).
Regarding claim 5:
Hong ’5998 discloses a driving circuit (Fig. 10) comprising: 
a clock recovery circuit (330 corresponding to source driver IC)) configured to generate an internal clock using a data packet ([0013-0014]), ([0088], and claim 7 in Hong’s reference); 
a logic circuit (latch circuit in 322, Fig. 6A) configured to receive an output of the clock recovery circuit (330 to source IC in 300) and a lock input signal (LOCK In, Fig. 10) [0038] [0053]); and 
a mode switch (switch in Fig. 6A) connected to an output node of the logic circuit (322) and the lock input signal (Lock In) to bypass the lock input signal in a first period (i.e. period to bypass the lock input signal) ([0109]).
Note that Hong ’5998 does not specifically disclose generating a high level lock output signal when a phase of the internal clock is locked. 
However, Hong (‘8235) discloses for generating a high level lock output signal (i.e. high logic level) when a phase of the internal clock is locked through a point-to-point interface (Fig. 6, [0064]) (also see [0053-0056], [0013-0015]). Same motivation as applied to claim 1.
Regarding claim 6:
Hong (‘8235) in view of Hong (‘8235) discloses wherein the lock output signal is a signal indicating whether the phase of the internal clock is locked ([0103-0104]). same motivation as Applied to claim 1.
 
Regarding claim 8:
Hong ’5998 discloses wherein the output characteristic includes at least one of: a differential input voltage (input voltage from external device to timing controller 400, see [0038]) characteristic indicating a maximum voltage level (bosting voltage level ) of the data packet  (data voltage of the data packet ) output from the timing controller (400) (in  [0046] discloses outputting data voltages to the panel 100, by boosting the voltage in the panel 100 by the charge share voltage C/S, a data voltage can be quickly boosted to a corresponding level), an equalizing characteristic indicating an equalizing level of the data packet received by the data driving circuit, and a pre-emphasis characteristic indicating a ratio of a maximum peak-to-peak voltage and a minimum peak-to-peak voltage of the data packet output from the timing controller.
Regarding claim 9:
Hong ’5998 discloses wherein a characteristic value of the output characteristic    increases (data voltage boosted) as the delay time of the lock input signal increases ([0046] discloses outputting data voltages to the panel 100, by boosting the voltage in the panel 100 , a data voltage can be quickly boosted to a corresponding level. Therefore, a delay time until an image is outputted can be shortened and wherein the the delay lock input signal increases, also see [0107]).
Regarding claim 10:
Hong ’5998 discloses wherein the timing controller (400) comprises: 
a data processing circuit (data processing at timing controller) configured to align a clock training pattern (CK), a data control signal (e.g. GOE), and the digital image data (image in put data at timing controller) into a serial data signal ([0038]); 
Hong ’5998 in view of Hong ‘8235 discloses a clock generation circuit configured to generate an input clock of the data packet (input clock for source lines); 
a packer (CDR) configured to embed the input clock in the serial data signal ([0013]); 
a transmission buffer (digital to analog converter) configured to convert the serial data signal input from the packer into the data packet of a differential signal (i.e. differential signal for different data IC) and transmitting the data packet (see Hong ‘8235 [0044-0045]); and an output characteristic control circuit (data packet controller) configured to control output characteristic (data packet controller) of the data packet (see Hong ‘8235,  [0045-0046]). Same motivation as applied to claim 1.
Regarding claim 11:
Hong ’5998 discloses a driving circuit (Fig. 10) comprising: 
a clock recovery circuit (330 corresponding to source driver IC)) configured to generate an internal clock using a data packet received during a display driving period ([0013-0014]), ([0088], and claim 7 in Hong’s reference); 
a logic circuit (latch circuit in 322, Fig. 6A) configured to receive an output of the clock recovery circuit (330 to source IC in 300) and a lock input signal (LOCK In, Fig. 10) [0038] [0053]); and 
a mode switch (switch in Fig. 6A) connected to an output node of the logic circuit (322) and the lock input signal (Lock In) to bypass the lock input signal in a bypass period (i.e. period to bypass the lock input signal) ([0109]).
Note that Hong ’5998 does not specifically disclose generating a high level lock output signal when a phase of the internal clock is locked through a point-to-point interface which serializes digital image data and inserts clock information to transmit a data packet.
However, Hong (‘8235) discloses for generating a high level lock output signal (i.e. high logic level) when a phase of the internal clock is locked through a point-to-point interface which serializes digital image data and inserts clock information (CK) to transmit a data packet (Fig. 6, [0064]) (also see [0053-0056], [0013-0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong ’5998 with the teaching of    Hong ‘8235, thereby providing accurate data transmission in the display device.
Regarding claim 12:
Hong ’5998 discloses wherein the lock input signal is transmitted in a form of a pulse during the bypass period (see [0013], Fig. 3).
2.	Claim(s) 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Hong (US 20130285998, Hong ’5998) in view of  Lim (US 20160365066).
Regarding claim 14:
Hong discloses a driving method (in Fig. 10) of a display device which serializes  digital image data and inserts clock information (serial clock signal) to transmit a data packet in a point-to-point interface ([0083] [0088]) comprising:
 bypassing a lock input (LOCK In, Fig. 10) signal in a form of a pulse (signal pulse) (the source output-related control data includes control information for generating, restoring, or controlling the SOE signal having a pulse type which is generated by the source driver ICs. [0083] The source driver ICs (SDIC#1 to SDIC#8) 300lock an output frequency and an output phase according to the preamble signal that is supplied from the timing controller 400 through the data line pair. After the output frequency and the output phase are locked ) through a data driving circuit (300) ([0107] and [0082-0083] ); 
Note that Hong disclose detecting a delay time between a timing controller and the data driving circuit (([0043], [0089-0090]); 
Hong does not specifically disclose controlling output characteristic of the data packet according to a degree of the delay time; and transmitting the data packet according to the output characteristic.
Lim (US 20160365066) discloses detecting a delay time (detect at 370) between a timing controller (340) and the data driving circuit ( 320) (see [0043]); controlling (rectifying) output characteristic (output signal) of the data packet according to a degree of the delay time (i.e. first delay , second delay); and transmitting the data packet according to the output characteristic (in [0007] discloses delay value determiner circuit may include a comparison unit and a rectification unit. The comparison unit may output a signal difference by comparing the first delay signal and the second delay signal. The rectification unit may generate the horizontal delay signal by rectifying a signal outputted from the comparison unit).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong ’5998 with the teaching of    Lim, thereby providing a high efficient data transmission in the display device.
Regarding claim 16:
 Hong ’5998 discloses wherein the output characteristic includes at least one of: a differential input voltage (input voltage from external device to timing controller 400, see [0038]) characteristic indicating a maximum voltage level (bosting voltage level ) of the data packet  (data voltage of the data packet ) output from the timing controller (400) (in  [0046] discloses outputting data voltages to the panel 100, by boosting the voltage in the panel 100 by the charge share voltage C/S, a data voltage can be quickly boosted to a corresponding level), an equalizing characteristic indicating an equalizing level of the data packet received by the data driving circuit, and a pre-emphasis characteristic indicating a ratio of a maximum peak-to-peak voltage and a minimum peak-to-peak voltage of the data packet output from the timing controller.
Regarding claim 17:
Hong ’5998 discloses wherein a characteristic value of the output characteristic    increases (data voltage bosted) as the delay time of the lock input signal increases ([0046] discloses outputting data voltages to the panel 100, by boosting the voltage in the panel 100 , a data voltage can be quickly boosted to a corresponding level. Therefore, a delay time until an image is outputted can be shortened and wherein the the delay lock input signal increases, also see [0107]).

3.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Hong (US 20130285998, Hong ’5998) in view of  Lim (US 20160365066) and further in view of 
Regarding claim 15:
Hong ‘5998 in view of Lim does not specifically disclose wherein the data packet comprises a clock training pattern for synchronizing an internal clock, a data control signal for controlling the data driving circuit, and the digital image data for displaying an image on a display panel.
Hong (20140118235, Hong ‘8235) discloses wherein the data packet comprises a clock training pattern for synchronizing an internal clock, a data control signal for controlling the data driving circuit, and the digital image data for displaying an image on a display panel ([0048-0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong ’5998 with the teaching of    Lim and Hong ‘8235, thereby providing a high-quality image in the display device.

 
Allowable Subject Matter

4.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 7:
The closest art of record singly or in combination fails to teach or suggest the limitations “ wherein the data driving circuit comprises: a receiving buffer configured to receive the data packet; a reception characteristic control circuit configured to control reception characteristics of the receiving buffer; an unpacker configured to separate the data packet transmitted through the receiving buffer; a data processing circuit configured to convert the digital image data of a serial structure separated through the unpacker into a data of a parallel structure; and a phase comparison circuit configured to compare a phase of an input clock included in the data packet and a phase of the internal clock” as recited in claim 7. (see Applicant’s Fig. 8, [0133-0134]).

Regarding claim 13:
The closest art of record singly or in combination fails to teach or suggest the limitations “ a receiving buffer configured to receive the data packet; a reception characteristic control circuit configured to control reception characteristics of the receiving buffer; an unpacker separating the data packet transmitted through the receiving buffer; a data processing circuit configured to convert the digital image data of a serial structure separated through the unpacker into a data of a parallel structure; and a phase comparison circuit configured to compare a phase of an input clock included in the data packet and a phase of the internal clock” as recited in claim 13. (see Applicant’s Fig. 8, [0133-0134]). 
Pertinent art of Record
5.	Pertinent art of record Park (US 20180190238) discloses display device.
Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692